                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JULIE LYNN CARPER,

                   Plaintiff,                               8:19CV404

      vs.
                                                        MEMORANDUM
STATE OF NEBRASKA, NEBRASKA                              AND ORDER
ATTORNEY GENERAL, HON. CJ
HEAVICAN, Chief Justice, Nebraska
Supreme Court; and HON. TWISS,
Adams, Colfax County Judge;

                   Defendants.


       This matter is before the court on correspondence from Plaintiff. (Filing No.
10.) In her letter, Plaintiff references the court’s September 20, 2019 Memorandum
and Order (filing no. 9) in which the court granted Plaintiff leave to proceed in
forma pauperis and ordered her to pay an initial partial filing fee of $5.67, based on
average monthly deposits in the amount of $28.33. Plaintiff now asserts that the
Buffalo County Jail, where Plaintiff is detained, “does not allow any account
balance or average monthly deposits” and she “does not receive any income
credited as there is no prisoner account allowed in county jail.” (Filing No. 10.)
Plaintiff asks the court, “Please advise [as] this is not incarceration in prison which
allows a prisoner account [and] I do not want summary dismissal under 28 USC
1915(b)(2) because of a standard assumption that county incarceration has a
prisoner account and cannot forward payments from any agency having custody.”
(Id.)

        Liberally construed, Plaintiff asks the court to not require her to pay her
initial partial filing fee because she does not have a prisoner account. Plaintiff’s
representation that she lacks any prisoner account at the Buffalo County Jail is
directly contradicted by the certified trust account statement filed with the court on
September 20, 2019, and signed by Neil A. Miller, the authorized officer of the
Buffalo County Jail, Inmate Accounting department. (Filing No. 8.) This certified
trust account statement sets forth Plaintiff’s inmate account daily average balance,
daily deposit average, and deposit history,1 from which the court calculated
Plaintiff’s initial partial filing fee. Based on the information in the record, Plaintiff
does have an inmate account with the Buffalo County Jail, and there is no
indication that she may not direct jail officials to authorize payments to this court
for her filing fee. In the past, the court has received filing fee payments from
prisoner litigants confined in the Buffalo County Jail, and Plaintiff has presented
no evidence that she should be an exception.

      IT IS THEREFORE ORDERED that Plaintiff’s correspondence (filing no.
10), construed as a request for relief from payment of the court’s filing fees, is
denied.

      Dated this 1st day of October, 2019.

                                                BY THE COURT:

                                                s/ Richard G. Kopf
                                                Senior United States District Judge




      1
        Plaintiff’s deposit history shows three deposits to her inmate account from an
individual named Steven Wiegand in August and September totaling $85.00.
